Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant detailed action is in response to Applicant's submission filed on 26 May 2022.
REJECTIONS NOT BASED ON PRIOR ART
 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-20  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 11379389. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are broader than and encompass the subject matter of the corresponding claims in the parent case.

REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,10  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  Morein (US Pat No. 6473086)
 As per claim [1,10], a method, comprising:
processing data in a first data processing engine in an array of data processing engines (see FIG 3: 350 and COL 8 LINES 10-20) disposed in an integrated circuit (see COL 7 LINES 55-65;
storing the processed data in a first memory module in the first data processing engine (see FIG 3: 360 COL 7 LINES 55-65);
retrieving the processed data from the first memory module using a direct neighbor connection that directly couples the first memory module in the first data processing engine to a second data processing engine in the array (see COL 8 LINES 1-10); and
processing the retrieved data using the second data processing engine (see FIG 3: 310 and COL 8 LINES 1-10).
Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6,8-15,17-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US PG PUB No. 2008/0270710) in view of  Fleming (US PG PUB No. 2019/0205284).
As per claim [1, 10], Kwon discloses a method, comprising:
processing data in a first data processing engine (see Kwon FIG 1: 100) in an array of data processing engines (see Kwon FIG 1: 100n, 100w, 100s, 100e), 
storing the processed data in a first memory module in the first data processing engine (see  Kwon FIG 2: 216 and [0060]);
[The connection is direct to the extent required by claim language in light of Paragraph [0032] of the Specification, which is taken to redefine “direct” as any communicable connection outside a streaming network.]
retrieving the processed data from the first memory module using a direct neighbor connection that directly couples the first memory module in the first data processing engine to a second data processing engine in the array (see FIG 1: 100n), 
[The first end of the connection is taken as starting at FIG 2: 216, and the second end is taken as where the connection terminates at the SPAGE where the reference discloses storing and retrieving data from a neighboring DPE using the connection (see [0063]: “By the virtual page 215v and the shared page Switch 221 v, the data processing core 211 can write and read data to and from a shared memory page of one of the adjacent DPES.).]
processing the retrieved data using the second data processing engine (see [0060]).
However, Kwon does not expressly disclose but in the same field of endeavor Fleming discloses 
in a same integrated circuit (see Fleming FIG 86: 8600)
It would have been obvious to modify Kwon to further implement the system on a system-on-a-chip.
The suggestion/motivation for doing so would have been for the benefit of system-level integration .
Therefore it would have been obvious to modify Kwon to utilize a system-on-a-chip configuration for system level integration to arrive at the invention as specified in the claims. 
As per claim [2, 11] the method of claim 1, further comprising:
storing the data processed by the second data processing engine in a second memory module in the second data processing engine (see Kwon [0060]); and
retrieving the data in the second memory module using a second direct neighbor connection (see Kwon [0060]).
As per claim [3, 12], the method of claim 2,
wherein the first memory module is shared between the first and second data processing engines and the second memory module is shared between the second and third data processing engines but the first memory module is not shared with the third data processing engine (see Kwon FIG 1: 100w, 100e).
[As per FIG 1, the local memory of 100w is shared with 100 but not shared with 100e.]
As per claim [4, 13], the method of claim 3, 
wherein the first data processing engine neighbors the second data processing engine in the array, the second data processing engine neighbors the third data processing engine in the array, and the first data processing engine does not neighbor the third data processing engine in the array  (see Kwon FIG 1: 100w, 100e).
As per claim [5, 14], the method of claim 1, further comprising: 
storing the processed data in a second memory module in a third data processing engine in the array (see Kwon FIG 1: 100e), 
wherein the first data processing engine is directly coupled to the second memory module via a second direct neighbor connection (see Kwon FIG 1: 131e and [0060]).
As pre claim [6, 15], the method of claim 1, 
wherein each data processing engine in the array includes a respective core (see Kwon FIG 2: 211), a respective memory module (see Kwon FIG 2: 215a), and a respective interconnect (see Kwon FIG 2: 217), wherein each respective core is directly connected to the respective memory module in a neighboring data processing engine, 
wherein the interconnects in the data processing engines are communicatively coupled to provide connectivity between the data processing engines in the array (see FIG 2: 217 and [0053]).
As per claim [8, 17], the method of claim 6, 
wherein retrieving the processed data from the first memory module using the direct neighbor connection avoids using the respective interconnects in the first and second data processing engines and incurs less latency relative to transmitting the processed data using the respective interconnects in the first and second data processing engines (see Kwon FIG 2: 216 and [0060]).
As pre claim [9, 18], the method of claim 6, 
wherein the respective core in the second data processing engine is directly coupled to the first memory module using the first direct neighbor connection (see Kwon FIG 2: 231e and [0060])
As per claim 19, the SoC of claim 10, further comprising:
a SoC interface block communicatively coupling the array to at least one hardware component configured to transmit data to the first data processing engine using the SoC interface block (see e.g., Fleming FIG 1: 102).
As per claim 20, the SoC of claim 19, 
wherein the processing engine comprises programmable logic in a field programmable gate array (FPGA) or an application specific integrated circuit (ASIC) (see e.g., Kwon [0009]: “programmable processor”).
Claim 7,16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US PG PUB No. 2008/0270710) in view of  Fleming (US PG PUB No. 2019/0205284) as applied to claim 6 and 15 above and further in view of Takai (US PG PUB No. 2015/0331822)
As per claim [7, 16], the method of claim 6, further comprising:
However, Kwon does not expressly disclose but in the same field of endeavor Takai discloses
transmitting data from the first data processing engine to a third data processing engine in the array using the respective interconnects in the first and third data processing engines upon determining the third data processing engine does not neighbor the first data processing engine in the array (see Takai FIG 12: S25, S35).
It would have been obvious to modify Kwon in view of Fleming to further select a shortest path as taught by Takai. 
The suggestion/motivation for doing so would have been for the benefit of selecting a shortest path (see e.g., Takai [0068]).
Therefore it would have been obvious to modify Kwon in view of Fleming to further select a path as taught by Takai for the benefit of improving data routing to arrive at the invention as specified in the claims. 
 CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure 9448940 :  A multi-core computer processor including a plurality of processor cores interconnected in a Network-on-Chip (NoC) architecture, a plurality of caches, each of the plurality of caches being associated with one and only one of the plurality of processor cores, and a plurality of memories, each of the plurality of memories being associated with a different set of at least one of the plurality of processor cores and each of the plurality of memories being configured to be visible in a global memory address space such that the plurality of memories are visible to two or more of the plurality of processor cores.

DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173. The examiner can normally be reached MON THROUGH FRI 9:30 TO 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KALPIT PARIKH/
Primary Examiner, Art Unit 2137                                                                                                                                                                                                        
KALPIT . PARIKH
Primary Examiner
Art Unit 2137